DETAILED ACTION
1.	This office action is in response to amendments filled on 2/04/2021. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.   	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 5/17/2018 and 10/04/2019 have been considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a portion of the element body is between the capacitor and the outer circumferential side of the coil
in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
6.	Claims 1, 4, 8-9 and 20 are objected to because of the following informalities:
	In regards to claim 1, line 3, it appears that “the coil” should be “the helically wound coil”.
In regards to claim 2, line 4, it appears that “the coil” should be “the helically wound coil”.
In regards to claim 4, line 2, it appears that “the coil” should be “the helically wound coil”.
In regards to claim 5, line 3, it appears that “the coil” should be “the helically wound coil”.
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 9, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, the limitation “a portion of the element body is between the capacitor and the outer circumferential side of the coil” does not have support from the original specification. The specification states that “the element body is rectangular, and the capacitor is disposed between at least two sides of the element body and the coil”.  
The remaining claims 4, 8, 9, 16 and 20 are dependent from the rejected base claim 1 and therefore, inherit the deficiency therefore.

Response to Arguments
8.	Applicant's arguments filed 2/04/2021 have been fully considered but they are not persuasive.
 	Applicant argues “With regard to independent claim 1, the flat-shaped shield board 110S in Figures 3 and 4 of Miyamoto is broadly construed in the Office Action as corresponding to the claimed element body. Also, the auxiliary coil L3 in Figures 3 and 4 of Miyamoto is broadly construed in the Office Action as corresponding to the claimed helically wound coil, and broadly construes the capacitor C3 in Figures 3 and 4 of Miyamoto as corresponding to the claimed capacitor. In addition, since one end of the capacitor C3 is connected at the outer edge of the auxiliary coil F3 of Miyamoto, the capacitor is broadly construed in the Office Action as being disposed on an outer circumferential side of the coil in the element body. Furthermore, it is contended in the Office Action that the capacitor C3 in Figures 3 and 4 of Miyamoto is “disposed between at least two sides of the element body and the coil” as recited in independent claim 1. However, as discussed during the interview, Figures 3 and 4 of Miyamoto, at best, indicate that the capacitor C3 is attached between the outer and inner ends of auxiliary coil L3. Therefore, the capacitor C3 is not disposed between at least two sides of the element body and the coil, as recited in independent claim 1. Accordingly, 
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 3, 4A, 4B of Miyamoto discloses the LC composite component L3, C3. 
The LC composite component L3, C3 comprises the element body 110S; the helically wound coil L3; the capacitor C3; the outer circumferential side of L1 on 110S; the portion between L1 and C3; the axial direction of Z; the rectangular 110S; and two sides of L2 and L1. 
The helically wound coil L3 disposed in the element body 110S. The capacitor C3 connected to the helically wound coil L3 in parallel. The capacitor C3 and the helically wound coil L3 are disposed on the element body 110S. The outer circumferential side of L1 is disposed on the element body 110S. The capacitor C3 spaced outwardly from the outer circumferential side of L1 on the element body 110S. the capacitor C3 is disposed between at least two sides of L2 and L1. The portion between L1 and C3 is on the element body 110S. When viewed in an axial direction of Z of the coil L3, the element body 110S is the rectangular 110S.
Applicant does not specify the components of the outer circumferential side, the portion, and two sides of capacitor.
 
Claim Rejections - 35 USC §102

form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	 Claims 1, 4, 8-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto [US 2015/0170830 A1].

Regarding claim 1, Miyamoto discloses an LC composite component [110 includes L3 and C3, FIG. 3, FIG. 4] comprising: an element body [110S, FIG. 4, (paragraph 0054)]; a helically wound coil [L3, FIG. 3, FIG. 4] disposed in the element body [110S, FIG. 4, (paragraph 0054)]; 
and a capacitor [C3, FIG. 3, FIG. 4] spaced outwardly from an outer circumferential side [the side of L1 on 110S, FIG. 3, FIG. 4, (paragraph 0052)] of the coil [L3, FIG. 3, FIG. 4] in the element body [110S, FIG. 4, (paragraph 0054)], such that a portion [portion between L1 and C3, FIG. 3, FIG. 4] of the element body [110S, FIG. 4, (paragraph 0054)] is between the capacitor [C3, FIG. 3, FIG. 4] and the outer circumferential side [the side of L1 on 110S, FIG. 3, FIG. 4, (paragraph 0052)] of the coil [L3, FIG. 3, FIG. 4], wherein when viewed in an axial direction [direction of Z, FIG. 4] of the coil [L3, FIG. 3, FIG. 4], the element body [110S, FIG. 4, (paragraph 0054)] is rectangular [110S is rectangular, FIG. 4], and the capacitor [C3, FIG. 3, FIG. 4] is 

Regarding claim 4, Miyamoto further discloses the coil [L3, FIG. 3, FIG. 4] has an axis direction [axis of Z, FIG. 4] of the coil [L3, FIG. 3, FIG. 4] is parallel to a mounting surface [mounting surface of 110SS, FIG. 4] of the element body [110S, FIG. 4, (paragraph 0054)].

Regarding claims 8 and 20, Miyamoto further discloses the coil [L3, FIG. 3, FIG. 4] has a winding shape [winding shape of L3, FIG. 3 and FIG. 4] that is circular [winding shape L3 is circular, FIG. 3 and FIG. 4] when viewed in the axial direction [direction of Z, FIG. 4] of the coil [L3, FIG. 3, FIG. 4].

Regarding claim 9, Miyamoto further discloses the capacitor [C3, FIG. 3, FIG. 4] is disposed between a mounting surface [mounting surface of 110SS, FIG. 4] of the element body [110S, FIG. 4, (paragraph 0054)] and the coil [L3, FIG. 3, FIG. 4].

Allowable Subject Matter
11.	Claims 2-3, 5-7, 10-15, and 17-19 are allowed.
	The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 2, none of the prior art alone or in combination discloses “when viewed in an axial direction of the coil, the element body is rectangular, and the capacitor is 
For claim 6, none of the prior art alone or in combination discloses “when viewed in an axial direction of the coil, the element body is rectangular, and the capacitor is disposed between at least two sides of the element body and the coil, when viewed in the axial direction of the coil, at least a half region of a facing portion of the capacitor facing the coil is parallel to a facing portion of the coil facing the capacitor”.

12.	The following is an examiner's statement of reasons for the indication of allowable subject matters:
	 Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date 

Contact Information
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        
/Trinh Dang/
Examiner, Art Unit 2838